—Judgment unani*932mously affirmed. Memorandum: Contrary to defendant’s contention, the evidence is legally sufficient to support the conviction of criminal possession of a forged instrument in the first degree (Penal Law § 170.30), criminal possession of stolen property in the fifth degree (Penal Law § 165.40), and criminal solicitation in the fourth degree (Penal Law § 100.05 [1]). County Court properly denied defendant’s motion to suppress a stolen and forged check seized from defendant’s person, because police at that point had probable cause to arrest defendant (see, People v Cox, 177 AD2d 963, lv denied 79 NY2d 855; People v Swystun, 124 AD2d 1023, lv denied 69 NY2d 886). The court also properly denied defendant’s motion for severance. The court was without discretion to sever the counts because they were properly joined pursuant to CPL 200.20 (2) (b) (see, People v Bongarzone, 69 NY2d 892, 895; People v Lane, 56 NY2d 1, 7). Also, the counts were properly joined under CPL 200.20 (2) (c), and defendant failed to show good cause for their severance (see, CPL 200.20 [3]; People v Fontanez, 278 AD2d 933, 935; see also, People v Burrows, 280 AD2d 132, 134; People v Owens, 256 AJD2d 1220, 1221, lv denied sub nom. People v O. V., 93 NY2d 877, sub nom. People v V. O., 93 NY2d 880). The record does not support the further contention of defendant that he was denied the opportunity to testify before the Grand Jury (see, People v Moser, 281 AD2d 956). The court properly denied defendant’s request to charge criminal possession of a forged instrument in the third degree as a lesser included offense of criminal possession of a forged instrument in the first degree. There is no reasonable view of the evidence thdt would support a finding that defendant committed the lesser offense but not the greater (see, People v Hayes, 133 AD2d 934, 935, lv denied 70 NY2d 1006; see also, People v Pries, 58 AD2d 713). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Possession Forged Instrument, 1st Degree.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.